Exhibit 10.1

 

 

 

SL GREEN REALTY CORP.

 

2005 STOCK OPTION AND INCENTIVE  PLAN

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

EFFECTIVE DATE AND TERMINATION OF PLAN

 

 

 

 

3.

ADMINISTRATION OF PLAN

 

 

 

 

4.

SHARES AND UNITS SUBJECT TO THE PLAN

 

 

 

 

5.

PROVISIONS APPLICABLE TO STOCK OPTIONS

 

 

 

 

6.

PROVISIONS APPLICABLE TO RESTRICTED STOCK

 

 

 

 

7.

PROVISIONS APPLICABLE TO PHANTOM SHARES

 

 

 

 

8.

PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS

 

 

 

 

9.

OTHER EQUITY-BASED AWARDS

 

 

 

 

10.

PERFORMANCE GOALS

 

 

 

 

11.

TAX WITHHOLDING

 

 

 

 

12.

REGULATIONS AND APPROVALS

 

 

 

 

13.

INTERPRETATION AND AMENDMENTS; OTHER RULES

 

 

 

 

14.

CHANGES IN CAPITAL STRUCTURE

 

 

 

 

15.

MISCELLANEOUS

 

 

 

 

EXHIBIT A PERFORMANCE GOALS

 

 

 

 

EXHIBIT B PERFORMANCE GOALS

 

 

i

--------------------------------------------------------------------------------


 

An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities.  Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

 

1

--------------------------------------------------------------------------------


 

SL GREEN REALTY CORP.

 

2005 STOCK OPTION AND INCENTIVE PLAN

 

SL Green Realty Corp., a Maryland corporation, wishes to attract and retain
qualified key employees, Directors, officers, advisors, consultants and other
personnel and encourage them to increase their efforts to make the Company’s
business more successful whether directly or through its Subsidiaries or other
affiliates.  In furtherance thereof, the SL Green Realty Corp. 2005 Stock Option
and Incentive Plan is designed to provide equity-based incentives to certain
Eligible Persons.  Awards under the Plan may be made to Eligible Persons in the
form of Options, Restricted Stock, Phantom Shares, Dividend Equivalent Rights or
other forms of equity-based compensation.

 

1. DEFINITIONS.

 

Whenever used herein, the following terms shall have the meanings set forth
below:

 

“Annual Rate” means the number of Shares subject to Awards granted in a single
year divided by the number of Shares of the Company’s outstanding Common Stock
at the end of such year.

 

“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock, Phantom Shares, Dividend Equivalent Rights and other
equity-based Awards as contemplated herein.

 

“Award Agreement” means a written agreement in a form approved by the Committee
to be entered into between the Company and the Participant as provided in
Section 3.  An Award Agreement may be, without limitation, an employment or
other similar agreement containing provisions governing grants hereunder, if
approved by the Committee for use under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in the Participant’s Award Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect;
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Subsidiaries or its
affiliates; (iii) the commission of a felony or a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or its Subsidiaries, or any affiliate thereof; (iv) fraud,
misappropriation or embezzlement; (v) any illegal act detrimental to the Company
its Subsidiaries or any affiliate thereof; (vi) repeated failure to devote
substantially all of the Participant’s business time and efforts to the Company
or its Subsidiaries, or any affiliate thereof, if required by the Participant’s
employment agreement; or (vii) the Participant’s failure  adequately and
competently to perform his duties after receiving notice from the Company or its
Subsidiaries, or any affiliate thereof specifically identifying the manner in
which the Participant has failed to perform; provided, however, that, if at any
particular time the Participant is subject to an effective employment agreement
or consulting agreement with the Company, then, in lieu of the foregoing
definition, “Cause” shall at that time have such meaning as may be specified in
such employment agreement.

 

“Change in Control” means:

 

--------------------------------------------------------------------------------


 

(i)                                     any “person,” including a “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Exchange Act) of such person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of either
(A) the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) or
(B) the then outstanding shares of all classes of stock of the Company (in
either such case other than as a result of the acquisition of securities
directly from the Company); or

 

(ii)                                  the members of the Board at the beginning
of any consecutive 24-calendar-month period commencing on or after the initial
effective date of the Plan (the “Incumbent Directors”) cease for any reason
including without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board;
provided that any person becoming a director of the Company whose election or
nomination was approved by a vote of at least a majority of the members of the
Board then still in office who were members of the Board at the beginning of
such 24-calendar-month period, shall, for purposes hereof, be considered an
Incumbent Director; or

 

(iii)                               the shareholders of the Company shall
approve (A) any consolidation or merger of the Company or any subsidiary where
the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate at least 50% of the voting
shares of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company or (C) any plan or proposal for the liquidation
or dissolution of the Company.

 

Notwithstanding the foregoing clause (i), an event described in clause (i) shall
not be a Change in Control if such event occurs solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of stock of the Company beneficially owned by any “person” (as
defined above) to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any “person” (as defined above) to 25% or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
“person” referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Company or other
Voting Securities (other than pursuant to a share split, stock dividend, or
similar transaction), then a Change in Control shall be deemed to have occurred
for purposes of the foregoing clause (i).

 

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in regard of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

“Committee” means the Compensation Committee of the Board.

 

“Common Stock” means the shares of common stock of the Company as constituted on
the effective date of the Plan, and any other shares into which such common
stock shall thereafter be changed by reason of a recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like.

 

“Company” means SL Green Realty Corp., a Maryland corporation.

 

“Director” means a non-employee director of the Company or its Subsidiaries.

 

“Disability” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, a disability which renders the Participant
incapable of performing all of his or her material duties for a period of at
least 150 consecutive or non-consecutive days during any consecutive
twelve-month period.  Notwithstanding the foregoing, no circumstances or
condition shall constitute a Disability to the extent that, if it were, a 20%
tax would be imposed under Section 409A of the Code; provided that, in such a
case, the event or condition shall continue to constitute a Disability to the
maximum extent possible (e.g., if applicable, in regard of vesting without an
acceleration of distribution) without causing the imposition of such 20% tax.

 

“Dividend Equivalent Right” means a right awarded under Section 8 of the Plan to
receive (or have credited) the equivalent value of dividends paid on Common
Stock.

 

“Eligible Person” means a key employee, Director, officer, advisor, consultant
or other personnel of the Company and its Subsidiaries or other person expected
to provide significant services (of a type expressly approved by the Committee
as covered services for these purposes) to the Company or its Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing sales price per Share on
the exchange for the last preceding date on which there was a sale of Shares on
such exchange, as determined by the Committee, (ii) if Shares are not then
listed on a national stock exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee, or (iii) if Shares
are not then listed on a national stock exchange or traded on an
over-the-counter market, such value as the Committee in its discretion may in
good faith determine; provided that, where the Shares are so listed or traded,
the Committee may make such discretionary determinations where the Shares have
not been traded for 10 trading days.

 

“Full-Value Award” means an Award other than an Option, Stock Appreciation Right
or other Award that does not deliver the full value at grant thereof of the
underlying shares.

 

“Fungible Pool Unit” shall be the measuring unit used for purposes of the Plan,
as specified in Section 4, to determine the number of Shares which may be
subject to Awards hereunder, which shall consist of Shares in the proportions
(ranging from .8 to 3.9) as set forth in Section 4(a).

 

“Grantee” means an Eligible Person granted Restricted Stock, Phantom Shares,
Dividend Equivalent Rights or such other equity-based Awards as may be granted
pursuant to Section 9.

 

3

--------------------------------------------------------------------------------


 

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.

 

“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.

 

“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.

 

“Optionee” means an Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.

 

“Option Price” means the price per Share, determined by the Board or the
Committee, at which an Option may be exercised.

 

“Participant” means a Grantee or Optionee.

 

 “Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value.

 

“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
of Class A Common Stock, or, if so provided by the Committee, such Fair Market
Value to the extent in excess of a base value established by the Committee at
the time of grant.

 

“Plan” means the Company’s 2005 Stock Option and Incentive Plan, as set forth
herein and as the same may from time to time be amended.

 

“Restricted Stock” means an award of Shares that are subject to restrictions
hereunder.

 

“Retirement” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the Termination of Service (other than for Cause)
of a Participant on or after the Participant’s attainment of age 65 or on or
after the Participant’s attainment of age 55 with five consecutive years of
service with the Company and or its Subsidiaries or its affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Settlement Date” means the date determined under Section 7.4(c).

 

“Shares” means shares of Common Stock of the Company.

 

“Stock Appreciation Right” means the right to settle an Option as provided for
in Section 5.7.

 

“Subsidiary” means any corporation (other than the Company) that is a
“subsidiary corporation” with respect to the Company under Section 424(f) of the
Code.  In the event the Company becomes a subsidiary of another company, the
provisions hereof applicable to subsidiaries shall, unless otherwise determined
by the Committee, also be applicable to any company that is a “parent
corporation” with respect to the Company under Section 424(e) of the Code.

 

“Successor of the Optionee” means the legal representative of the estate of a
deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.

 

4

--------------------------------------------------------------------------------


 

“Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company and its Subsidiaries.

 

“Three-Year Average Annual Rate” means the average of the Annual Rates for the
first three calendar years following the effective date of the Plan.

 

2. EFFECTIVE DATE AND TERMINATION OF PLAN.

 

The effective date of the Plan is April 1, 2005.  The Plan shall not become
effective unless and until it is approved by the requisite percentage of the
holders of the Common Stock of the Company.  The Plan shall terminate on, and no
Award shall be granted hereunder on or after, the 10-year anniversary of the
earlier of the approval of the Plan by (i) the Board or (ii) the shareholders of
the Company; provided, however, that the Board may at any time prior to that
date terminate the Plan; and provided, further, that all Awards made under the
Plan prior to a Plan termination shall remain in effect until such Awards have
been satisfied or terminated in accordance with the terms and provisions of the
Plan and the applicable Award Agreement.

 

3. ADMINISTRATION OF PLAN.

 

(a)                             The Plan shall be administered by the Committee
appointed by the Board. Unless otherwise determined by the Board, the Committee,
upon and after such time as it is covered in Section 16 of the Exchange Act,
shall consist of at least two individuals each of whom shall be a “nonemployee
director” as defined in Rule 16b-3 as promulgated by the Securities and Exchange
Commission (“Rule 16b-3”) under the Exchange Act and shall, at such times as the
Company is subject to Section 162(m) of the Code (to the extent relief from the
limitation of Section 162(m) of the Code is sought with respect to Awards),
qualify as “outside directors” for purposes of Section 162(m) of the Code;
provided that no action taken by the Committee (including without limitation
grants) shall be invalidated because any or all of the members of the Committee
fails to satisfy the foregoing requirements of this sentence.  If and to the
extent applicable, no member of the Committee may act as to matters under the
Plan specifically relating to such member.  Notwithstanding the other foregoing
provisions of this Section 3(a), any Award under the Plan to a person who is a
member of the Committee shall be made and administered by the Board.  If no
Committee is designated by the Board to act for these purposes, the Board shall
have the rights and responsibilities of the Committee hereunder and under the
Award Agreements.

 

(b)                            Subject to the provisions of the Plan, the
Committee shall in its discretion (i) authorize the granting of Awards to
Eligible Persons; and (ii) determine the eligibility of Eligible Persons to
receive an Award, as well as determine the number of Shares to be covered under
any Award Agreement, considering the position and responsibilities of the
Eligible Persons, the nature and value to the Company of the Eligible Person’s
present and potential contribution to the success of the Company whether
directly or through its Subsidiaries and such other factors as the Committee may
deem relevant.

 

(c)                             The Award Agreement shall contain such other
terms, provisions and conditions not inconsistent herewith as shall be
determined by the Committee.  In the event that any Award Agreement or other
agreement hereunder provides (without regard to this sentence) for the
obligation of the Company or any affiliate thereof to purchase or repurchase
Shares from a Participant or any other person, then, notwithstanding the
provisions of the Award Agreement or such other agreement, such obligation shall
not apply to the extent that the purchase or repurchase would not be permitted
under governing state law.  The Participant shall take whatever additional
actions and execute whatever additional documents the Committee may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the express provisions of the Plan and the Award Agreement.

 

5

--------------------------------------------------------------------------------


 

(d)                            The Committee may provide, in its discretion,
that (i) all stock issued hereunder be initially maintained in separate
brokerage account for the Participant at a brokerage firm selected by, and
pursuant to an arrangement with, the Company; and (ii) in the case of vested
Shares, the Participant may move such Shares to another brokerage account of the
Participant’s choosing or request that a stock certificate be issued and
delivered to him or her.

 

(e)                             The Committee, in its discretion, may delegate
to the Chief Executive Officer of the Company all or part of the Committee’s
authority and duties with respect to awards, including, without limitation, the
granting of awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Act and who are not and are not expected to be
“covered employees” within the meaning of Section 162(m) of the Code.  Any such
delegation by the Committee may, in the sole discretion of the Committee,
include a limitation as to the amount of awards that may be awarded during the
period of the delegation and may contain guidelines as to the determination of
the option exercise price, or price of other awards and the vesting criteria. 
The Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate that
were consistent with the terms of the Plan.

 

4. SHARES AND UNITS SUBJECT TO THE PLAN.

 

(a)                             Subject to adjustments as provided in
Section 14, the total number of Shares subject to Awards granted under the Plan,
in the aggregate, may not exceed 3,500,000 (the “Fungible Pool Limit”).  Each
Share issued or to be issued in connection with Full-Value Awards that vest or
are granted based on the achievement of the performance goals set forth in
Exhibit A shall be counted against the Fungible Pool Limit as 2.6 Fungible Pool
Units.  Each Share issued or to be issued in connection with any other
Full-Value Awards shall be counted against the Fungible Pool Limit as 3.9
Fungible Pool Units.  Options, Stock Appreciation Rights and other Awards that
do not deliver the full value at grant thereof of the underlying Shares and that
expire 10 years from the date of grant shall be counted against the Fungible
Pool Limit as 1 Fungible Pool Unit.  Options, Stock Appreciation Rights and
other Awards that do not deliver the full value at grant thereof of the
underlying Shares and that expire five years from the date of grant shall be
counted against the Fungible Pool Limit as .8 of a Fungible Pool Unit.  (For
these purposes, the number of Shares taken into account with respect to a Stock
Appreciation Right shall be the number of Shares underlying the Stock
Appreciation Rights at grant (i.e., not the final number of Shares delivered
upon exercise of the Stock Appreciation Rights).)  Shares that have been granted
as Restricted Stock or that have been reserved for distribution in payment for
Options, Phantom Shares or other equity-based Awards but are later forfeited or
for any other reason are not payable under the Plan may again be made the
subject of Awards under the Plan.

 

(b)                            At the end of the third calendar year following
the effective date of the Plan, the Three-Year Average Annual Rate shall not
exceed the greater of (i) 2% or (ii) the mean of the Company’s GICS peer group
(collectively, the “Target Rate”).  For purposes of calculating the number of
Shares granted in a year in connection with the limitation set forth in the
foregoing sentence, Shares underlying Full-Value Awards will be taken into
account as (i) 1.5 Shares if the Company’s annual Common Stock price volatility
is 53% or higher, (ii) two Shares if the Company’s annual Common Stock price
volatility is between 25% and 52%, and (iii) four Shares if the Company’s annual
Common Stock price volatility is less than 25%.  (For the avoidance of doubt,
the Annual Rate in any one year during the three-year period following the
effective date of the Plan may exceed the Target Rate, provided that the
Three-Year Average Annual Rate does not exceed the Target Rate.)

 

(c)                             Shares subject to Dividend Equivalent Rights,
other than Dividend Equivalent Rights based directly on the dividends payable
with respect to Shares subject to Options or the dividends payable on a number
of Shares corresponding to the number of Phantom Shares awarded, shall be
subject

 

6

--------------------------------------------------------------------------------


 

to the limitation of Section 4.1(a).  If any Phantom Shares, Dividend Equivalent
Rights or other equity-based Awards under Section 9 are paid out in cash, then,
notwithstanding the first sentence of Section 4.1(a) above (but subject to the
second sentence thereof) the underlying Shares may again be made the subject of
Awards under the Plan.

 

(d)                            The certificates for Shares issued hereunder may
include any legend which the Committee deems appropriate to reflect any rights
of first refusal or other restrictions on transfer hereunder or under the Award
Agreement, or as the Committee may otherwise deem appropriate.

 

(e)                             No award may be granted under the Plan to any
person who, assuming exercise of all options and payment of all awards held by
such person, would own or be deemed to own more than 9.8% of the outstanding
shares of Common Stock.  Subject to adjustments as provided in Section 14, no
Eligible Person shall be granted Awards (with Shares subject to Awards being
counted, depending on the type of Award, in the proportions ranging from .8 to
3.9, as described in Section 4(a)) in any one year covering more than 700,000
Shares, it being expressly contemplated that Awards in exclusively one category
(e.g., Options) can (but need not) be used in the discretion of the Committee to
reach the limitation set forth in this sentence.

 

5. PROVISIONS APPLICABLE TO STOCK OPTIONS.

 

5.1                                 Grant of Option.

 


SUBJECT TO THE OTHER TERMS OF THE PLAN, THE COMMITTEE (OR, AS EXPRESSLY
PERMITTED BY SECTION 3, THE CHIEF EXECUTIVE OFFICER) SHALL, IN ITS DISCRETION AS
REFLECTED BY THE TERMS OF THE APPLICABLE AWARD AGREEMENT: (I) DETERMINE AND
DESIGNATE FROM TIME TO TIME THOSE ELIGIBLE PERSONS TO WHOM OPTIONS ARE TO BE
GRANTED AND THE NUMBER OF SHARES TO BE OPTIONED TO EACH ELIGIBLE PERSON;
(II) DETERMINE WHETHER TO GRANT INCENTIVE STOCK OPTIONS OR TO GRANT
NON-QUALIFIED STOCK OPTIONS, OR BOTH (TO THE EXTENT THAT ANY OPTION DOES NOT
QUALIFY AS AN INCENTIVE STOCK OPTION, IT SHALL CONSTITUTE A SEPARATE
NON-QUALIFIED STOCK OPTION); PROVIDED THAT INCENTIVE STOCK OPTIONS MAY ONLY BE
GRANTED TO EMPLOYEES; (III) DETERMINE THE TIME OR TIMES WHEN AND THE MANNER AND
CONDITION IN WHICH EACH OPTION SHALL BE EXERCISABLE AND THE DURATION OF THE
EXERCISE PERIOD; (IV) DESIGNATE EACH OPTION AS ONE INTENDED TO BE AN INCENTIVE
STOCK OPTION OR AS A NON-QUALIFIED STOCK OPTION; AND (V) DETERMINE OR IMPOSE
OTHER CONDITIONS TO THE GRANT OR EXERCISE OF OPTIONS UNDER THE PLAN AS IT MAY
DEEM APPROPRIATE.


 

5.2                                 Option Price.

 

The Option Price shall be determined by the Committee on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time.  The Option Price shall not be less than 100% of the Fair Market
Value of a Share on the day the Option is granted.  Any particular Award
Agreement may provide for different exercise prices for specified amounts of
Shares subject to the Option.

 

5.3                                 Period of Option and Vesting.

 

(a)                             Unless earlier expired, forfeited or otherwise
terminated, each Option shall expire in its entirety upon the 10th anniversary
of the date of grant or shall have such other term (which may be shorter, but
not longer) as is set forth in the applicable Award Agreement (except that, in
the case of an individual described in Section 422(b)(6) of the Code (relating
to certain 10% owners) who is granted an Incentive Stock Option, the term of
such Option shall be no more than five years from the date of grant).  The
Option shall also expire, be forfeited and terminate at such times and in such
circumstances as otherwise provided hereunder or under the Award Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                            Each Option, to the extent that the Optionee has
not had a Termination of Service and the Option has not otherwise lapsed,
expired, terminated or been forfeited, shall first become exercisable according
to the terms and conditions set forth in the Award Agreement, as determined by
the Committee at the time of grant.  Unless otherwise provided in the Award
Agreement, no Option (or portion thereof) shall ever be exercisable if the
Optionee has a Termination of Service before the time at which such Option (or
portion thereof) would otherwise have become exercisable, and any Option that
would otherwise become exercisable after such Termination of Service shall not
become exercisable and shall be forfeited upon such termination. 
Notwithstanding the foregoing provisions of this Section 5.3(b), Options
exercisable pursuant to the schedule set forth by the Committee at the time of
grant may be fully or more rapidly exercisable or otherwise vested at any time
in the discretion of the Committee.  Upon and after the death of an Optionee,
such Optionee’s Options, if and to the extent otherwise exercisable hereunder or
under the applicable Award Agreement after the Optionee’s death, may be
exercised by the Successors of the Optionee.

 

5.4                                 Exercisability Upon and After Termination of
Optionee.

 

(a)                             Subject to provisions of the Award Agreement, in
the event the Optionee has a Termination of Service other than by the Company or
its Subsidiaries for Cause, or other than by reason of death, Retirement or
Disability, no exercise of an Option may occur after the expiration of the
three-month period to follow the termination, or if earlier, the expiration of
the term of the Option as provided under Section 5.3(a); provided that, if the
Optionee should die after the Termination of Service, such termination being for
a reason other than Cause, Disability or Retirement, but while the Option is
still in effect, the Option (if and to the extent otherwise exercisable by the
Optionee at the time of death) may be exercised until the earlier of (i) one
year from the date of the Termination of Service of the Optionee, or (ii) the
date on which the term of the Option expires in accordance with Section 5.3(a).

 

(b)                            Subject to provisions of the Award Agreement, in
the event the Optionee has a Termination of Service on account of death or
Disability or Retirement, the Option (whether or not otherwise exercisable) may
be exercised until the earlier of (i) one year from the date of the Termination
of Service of the Optionee, or (ii) the date on which the term of the Option
expires in accordance with Section 5.3.

 

(c)                             Notwithstanding any other provision hereof,
unless otherwise provided in the Award Agreement, if the Optionee has a
Termination of Service by the Company for Cause, the Optionee’s Options, to the
extent then unexercised, shall thereupon cease to be exercisable and shall be
forfeited forthwith.

 

5.5                                 Exercise of Options.

 

(a)                             Subject to vesting, restrictions on
exercisability and other restrictions provided for hereunder or otherwise
imposed in accordance herewith, an Option may be exercised, and payment in full
of the aggregate Option Price made, by an Optionee only by written notice (in
the form prescribed by the Committee) to the Company specifying the number of
Shares to be purchased.

 

(b)                            Without limiting the scope of the Committee’s
discretion hereunder, the Committee may impose such other restrictions on the
exercise of Incentive Stock Options (whether or not in the nature of the
foregoing restrictions) as it may deem necessary or appropriate.

 

8

--------------------------------------------------------------------------------


 

5.6                                 Payment.

 

(a)                             The aggregate Option Price shall be paid in full
upon the exercise of the Option.  Payment must be made by one of the following
methods:

 

(i)                                a certified or bank cashier’s check or wire
transfer;

 

(ii)                             subject to Section 12(e), the proceeds of a
Company loan program or third-party sale program or a notice acceptable to the
Committee given as consideration under such a program, in each case if permitted
by the Committee in its discretion, if such a program has been established and
the Optionee is eligible to participate therein;

 

(iii)                          if approved by the Committee in its discretion,
Shares of previously owned Common Stock, which have been previously owned for
more than six months, having an aggregate Fair Market Value on the date of
exercise equal to the aggregate Option Price; or

 

(iv)                         by any combination of such methods of payment or
any other method acceptable to the Committee in its discretion.

 

(b)                            Except in the case of Options exercised by
certified or bank cashier’s check, the Committee may impose limitations and
prohibitions on the exercise of Options as it deems appropriate, including,
without limitation, any limitation or prohibition designed to avoid accounting
consequences which may result from the use of Common Stock as payment upon
exercise of an Option.

 

(c)                             The Committee may provide that no Option may be
exercised with respect to any fractional Share.  Any fractional Shares resulting
from an Optionee’s exercise that is accepted by the Company shall in the
discretion of the Committee be paid in cash.

 

5.7                                 Stock Appreciation Rights.

 

The Committee, in its discretion, may also permit (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate) the Optionee to elect to exercise an Option by receiving a
combination of Shares and cash, or, in the discretion of the Committee, either
Shares or solely in cash, with an aggregate Fair Market Value (or, to the extent
of payment in cash, in an amount) equal to the excess of the Fair Market Value
of the Shares with respect to which the Option is being exercised over the
aggregate Option Price, as determined as of the day the Option is exercised.

 

5.8                                 Exercise by Successors.

 

An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Optionee only by written notice (in the form
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased.  Such notice shall state that the aggregate Option Price will be
paid in full, or that the Option will be exercised as otherwise provided
hereunder, in the discretion of the Company or the Committee, if and as
applicable.

 

5.9                                 Nontransferability of Option.

 

Each Option granted under the Plan shall be nontransferable by the Optionee
except by will or the laws of descent and distribution of the state wherein the
Optionee is domiciled at the time of his death; provided, however, that the
Committee may (but need not) permit other transfers, where the

 

9

--------------------------------------------------------------------------------


 

Committee concludes that such transferability (i) does not result in accelerated
U.S. federal income taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Section 422(b) of the Code,
and (iii) is otherwise appropriate and desirable; and provided, further, that in
no event may an Option be transferred by the Optionee for consideration without
shareholder approval.

 

5.10                           Deferral.

 

Except as provided in the Award Agreement, the Committee (taking into account,
without limitation, the possible application of Section 409A of the Code, as the
Committee may deem appropriate) may establish a program under which Participants
will have Phantom Shares subject to Section 7 credited upon their exercise of
Options, rather than receiving Shares at that time.

 

5.11                           Certain Incentive Stock Option Provisions

 

(a)                                  The aggregate Fair Market Value, determined
as of the date an Option is granted, of the Common Stock for which any Optionee
may be awarded Incentive Stock Options which are first exercisable by the
Optionee during any calendar year under the Plan (or any other stock option plan
required to be taken into account under Section 422(d) of the Code) shall not
exceed $100,000.

 

(b)                                 If Shares acquired upon exercise of an
Incentive Stock Option are disposed of in a disqualifying disposition within the
meaning of Section 422 of the Code by an Optionee prior to the expiration of
either two years from the date of grant of such Option or one year from the
transfer of Shares to the Optionee pursuant to the exercise of such Option, or
in any other disqualifying disposition within the meaning of Section 422 of the
Code, such Optionee shall notify the Company in writing as soon as practicable
thereafter of the date and terms of such disposition and, if the Company (or any
affiliate thereof) thereupon has a tax-withholding obligation, shall pay to the
Company (or such affiliate) an amount equal to any withholding tax the Company
(or affiliate) is required to pay as a result of the disqualifying disposition.

 

(c)                                  The Option Price with respect to each
Incentive Stock Option shall not be less than 100%, or 110% in the case of an
individual described in Section 422(b)(6) of the Code (relating to certain 10%
owners), of the Fair Market Value of a Share on the day the Option is granted. 
In the case of an individual described in Section 422(b)(6) of the Code who is
granted an Incentive Stock Option, the term of such Option shall be no more than
five years from the date of grant.

 

6. PROVISIONS APPLICABLE TO RESTRICTED STOCK.

 

6.1                                 Grant of Restricted Stock.

 

(a)                             In connection with the grant of Restricted
Stock, whether or not performance goals (as provided for under Section 10) apply
thereto, the Committee shall establish one or more vesting periods with respect
to the shares of Restricted Stock granted, the length of which shall be
determined in the discretion of the Committee.  Subject to the provisions of
this Section 6, the applicable Award Agreement and the other provisions of the
Plan, restrictions on Restricted Stock shall lapse if the Grantee satisfies all
applicable employment or other service requirements through the end of the
applicable vesting period.  Nothing in this Section 6 shall limit the
Committee’s authority, and the Committee is expressly authorized, to grant
Shares which are fully vested upon grant (and for which there is no period of
forfeiture), and which are subject to the rules of this Section 6.

 

(b)                            Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Award Agreement:  (i) authorize the granting of Restricted Stock

 

10

--------------------------------------------------------------------------------


 

to Eligible Persons; (ii) provide a specified purchase price for the Restricted
Stock (whether or not the payment of a purchase price is required by any state
law applicable to the Company); (iii) determine the restrictions applicable to
Restricted Stock and (iv) determine or impose other conditions, including any
applicable performance goals, to the grant of Restricted Stock under the Plan as
it may deem appropriate.

 

6.2                                 Certificates.

 

(a)                             Unless otherwise provided by the Committee, each
Grantee of Restricted Stock shall be issued a stock certificate in respect of
Shares of Restricted Stock awarded under the Plan.  Each such certificate shall
be registered in the name of the Grantee. Without limiting the generality of
Section 4.1(c), the certificates for Shares of Restricted Stock issued hereunder
may include any legend which the Committee deems appropriate to reflect any
restrictions on transfer hereunder or under the Award Agreement, or as the
Committee may otherwise deem appropriate, and, without limiting the generality
of the foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the SL
Green Realty Corp. 2005 Stock Option and Incentive Plan and an Award Agreement
entered into between the registered owner and SL Green Realty Corp. Copies of
such Plan and Award Agreement are on file in the offices of SL Green Realty
Corp., at 420 Lexington Avenue, New York, New York 10170.

 

(b)                            The Committee may require that any stock
certificates evidencing such Shares be held in custody by the Company until the
restrictions hereunder shall have lapsed, and that, as a condition of any Award
of Restricted Stock, the Grantee shall have delivered to the Company a stock
power, endorsed in blank, relating to the stock covered by such Award.  If and
when such restrictions so lapse, the stock certificates shall be delivered by
the Company to the Grantee or his or her designee as provided in Section 6.3
(and the stock power shall be so delivered or shall be discarded).

 

6.3                                 Restrictions and Conditions.

 

Unless otherwise provided by the Committee, the Shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(i)                                                                                    
Subject to the provisions of the Plan and the Award Agreements, during a period
commencing with the date of such Award and ending on the date the period of
forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished).  Subject to the provisions of the
Award Agreements and clause (iii) below, the period of forfeiture with respect
to Shares granted hereunder shall lapse as provided in the applicable Award
Agreement.  Notwithstanding the foregoing, unless otherwise expressly provided
by the Committee, the period of forfeiture with respect to such Shares shall
only lapse as to whole Shares.

 

(ii)                                                                                 
Except as provided in the foregoing clause (i), below in this clause (ii) or in
Section 14, or as otherwise provided in the applicable Award Agreement, the
Grantee shall have, in respect of the Shares of Restricted Stock, all of the
rights of a shareholder of the Company, including the right to vote the Shares
and the right to

 

11

--------------------------------------------------------------------------------


 

receive any cash dividends currently; provided, however that, if provided in an
Award Agreement, cash dividends on such Shares shall (A) be held by the Company
(unsegregated as a part of its general assets) until the period of forfeiture
lapses (and forfeited if the underlying Shares are forfeited), and paid over to
the Grantee (without interest) as soon as practicable after such period lapses
(if not forfeited), or (B) treated as may otherwise be provided in an Award
Agreement.  Certificates for Shares (not subject to restrictions) shall be
delivered to the Grantee or his or her designee, at the request thereof,
promptly after, and only after, the period of forfeiture shall lapse without
forfeiture in respect of such Shares of Restricted Stock.

 

(iii)                                                                              
Except as otherwise provided in the applicable Award Agreement, if the Grantee
has a Termination of Service by the Company and its Subsidiaries for Cause, or
by the Grantee for any reason, during the applicable period of forfeiture, then
(A) all Shares still subject to restriction shall thereupon, and with no further
action, be forfeited by the Grantee, and (B) in the event the Grantee has paid a
cash purchase price for the forfeited Shares, the Company shall pay to the
Grantee as soon as practicable (and in no event more than 30 days) after such
termination an amount equal to the lesser of (x) the amount paid by the Grantee
(if any) for such forfeited Restricted Stock as contemplated by Section 6.1, and
(y) the Fair Market Value on the date of termination of the forfeited Restricted
Stock.

 

7. PROVISIONS APPLICABLE TO PHANTOM SHARES.

 

7.1                                 Grant of Phantom Shares.

 

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement:  (i) authorize the
granting of Phantom Shares to Eligible Persons and (ii) determine or impose
other conditions to the grant of Phantom Shares under the Plan as it may deem
appropriate.

 

7.2                                 Term.

 

The Committee may provide in an Award Agreement that any particular Phantom
Share shall expire at the end of a specified term.

 

7.3                                 Vesting.

 

Phantom Shares shall vest as provided in the applicable Award Agreement.

 

7.4                                 Settlement of Phantom Shares.

 

(a)                             Each vested and outstanding Phantom Share shall
be settled by the transfer to the Grantee of one Share; provided that the
Committee at the time of grant may provide that a Phantom Share may be settled
(i) in cash at the applicable Phantom Share Value or (ii) in cash or by transfer
of Shares as elected by the Grantee in accordance with procedures established by
the Committee (taking into account, without limitation, Section 409A of the
Code, as the Committee may deem appropriate).

 

(b)                            Phantom Shares shall be settled with a single-sum
payment by the Company; provided that, with respect to Phantom Shares of a
Grantee which have a common Settlement Date, the Committee may permit the
Grantee to elect in accordance with procedures established by the Committee

 

12

--------------------------------------------------------------------------------


 

(taking into account, without limitation, Section 409A of the Code, as the
Committee may deem appropriate) to receive installment payments over a period
not to exceed 10 years.

 

(c)                             (i) Unless otherwise provided in the applicable
Award Agreement, the “Settlement Date” with respect to a Phantom Share is as
soon as practicable after (but not later than the first day of the month to
follow) the date on which the Phantom Share vests; provided that a Grantee may
elect, in accordance with procedures to be established by the Committee, that
such Settlement Date will be deferred as elected by the Grantee to as soon as
practicable after (but not later than the first day of the month to follow) the
Grantee’s Termination of Service, or such other time as may be permitted by the
Committee.  Unless otherwise determined by the Committee, elections under this
Section 7.4(c)(i) must, except as may otherwise be permitted under the
rules applicable under Section 409A of the Code, (A) be effective at least one
year after they are made, or, in the case of payments to commence at a specific
time, be made at least one year before the first scheduled payment and (B) defer
the commencement of distributions for at least five years.

 

(ii)                                  Notwithstanding Section 7.4(c)(i), the
Committee may provide that distributions of Phantom Shares can be elected at any
time in those cases in which the Phantom Share Value is determined by reference
to Fair Market Value to the extent in excess of a base value, rather than by
reference to unreduced Fair Market Value.

 

(iii)                               Notwithstanding the foregoing, the
Settlement Date, if not earlier pursuant to this Section 7.4(c), is the date of
the Grantee’s death.

 

(d)                            Notwithstanding the other provisions of this
Section 7, in the event of a Change in Control, the Settlement Date shall be the
date of such Change in Control and all amounts due with respect to Phantom
Shares to a Grantee hereunder shall be paid as soon as practicable (but in no
event more than 30 days) after such Change in Control, unless such Grantee
elects otherwise in accordance with procedures established by the Committee.

 

(e)                             Notwithstanding any other provision of the Plan,
a Grantee may receive any amounts to be paid in installments as provided in
Section 7.4(b) or deferred by the Grantee as provided in Section 7.4(c) in the
event of an “Unforeseeable Emergency.”  For these purposes, an “Unforeseeable
Emergency,” as determined by the Committee in its sole discretion, is a severe
financial hardship to the Grantee resulting from a sudden and unexpected illness
or accident of the Grantee or “dependent,” as defined in Section 152(a) of the
Code, of the Grantee, loss of the Grantee’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Grantee.  The circumstances that will
constitute an Unforeseeable Emergency will depend upon the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is or
may be relieved:

 

(i)                                through reimbursement or compensation by
insurance or otherwise,

 

(ii)                             by liquidation of the Grantee’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship, or

 

(iii)                          by future cessation of the making of additional
deferrals under Section 7.4 (b) and (c).

 

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency. 
Distributions of amounts because of an

 

13

--------------------------------------------------------------------------------


 

Unforeseeable Emergency shall be permitted to the extent reasonably needed to
satisfy the emergency need.

 

7.5                                 Other Phantom Share Provisions.

 

(a)                             Rights to payments with respect to Phantom
Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to payments or other benefits payable hereunder, shall be void.

 

(b)                            A Grantee may designate in writing, on forms to
be prescribed by the Committee, a beneficiary or beneficiaries to receive any
payments payable after his or her death and may amend or revoke such designation
at any time.  If no beneficiary designation is in effect at the time of a
Grantee’s death, payments hereunder shall be made to the Grantee’s estate.  If a
Grantee with a vested Phantom Share dies, such Phantom Share shall be settled
and the Phantom Share Value in respect of such Phantom Shares paid, and any
payments deferred pursuant to an election under Section 7.4(c) shall be
accelerated and paid, as soon as practicable (but no later than 60 days) after
the date of death to such Grantee’s beneficiary or estate, as applicable.

 

(c)                             The Committee may establish a program under
which distributions with respect to Phantom Shares may be deferred for periods
in addition to those otherwise contemplated by foregoing provisions of this
Section 7.  Such program may include, without limitation, provisions for the
crediting of earnings and losses on unpaid amounts, and, if permitted by the
Committee, provisions under which Participants may select from among
hypothetical investment alternatives for such deferred amounts in accordance
with procedures established by the Committee.

 

(d)                            Notwithstanding any other provision of this
Section 7, any fractional Phantom Share will be paid out in cash at the Phantom
Share Value as of the Settlement Date.

 

(e)                             No Phantom Share shall be construed to give any
Grantee any rights with respect to Shares or any ownership interest in the
Company.  Except as may be provided in accordance with Section 8, no provision
of the Plan shall be interpreted to confer upon any Grantee any voting, dividend
or derivative or other similar rights with respect to any Phantom Share.

 

7.6                                 Claims Procedures.

 

(a)                             To the extent that the Plan is determined by the
Committee to be subject to the Employee Retirement Income Security Act of 1974,
as amended, the Grantee, or his beneficiary hereunder or authorized
representative, may file a claim for payments with respect to Phantom Shares
under the Plan by written communication to the Committee or its designee.  A
claim is not considered filed until such communication is actually received. 
Within 90 days (or, if special circumstances require an extension of time for
processing, 180 days, in which case notice of such special circumstances should
be provided within the initial 90-day period) after the filing of the claim, the
Committee will either:

 

(i)                                approve the claim and take appropriate steps
for satisfaction of the claim; or

 

(ii)                             if the claim is wholly or partially denied,
advise the claimant of such denial by furnishing to him a written notice of such
denial setting forth (A) the specific reason or reasons for the denial;
(B) specific reference to pertinent provisions of the Plan on which the denial
is based and, if the denial is based in

 

14

--------------------------------------------------------------------------------


 

whole or in part on any rule of construction or interpretation adopted by the
Committee, a reference to such rule, a copy of which shall be provided to the
claimant; (C) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of the reasons why such
material or information is necessary; and (D) a reference to this Section 7.6 as
the provision setting forth the claims procedure under the Plan.

 

(b)                            The claimant may request a review of any denial
of his claim by written application to the Committee within 60 days after
receipt of the notice of denial of such claim.  Within 60 days (or, if special
circumstances require an extension of time for processing, 120 days, in which
case notice of such special circumstances should be provided within the initial
60-day period) after receipt of written application for review, the Committee
will provide the claimant with its decision in writing, including, if the
claimant’s claim is not approved, specific reasons for the decision and specific
references to the Plan provisions on which the decision is based.

 

8. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

 

8.1                                 Grant of Dividend Equivalent Rights.

 

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to Eligible Persons based on the regular cash
dividends declared on Common Stock, to be credited as of the dividend payment
dates, during the period between the date an Award is granted, and the date such
Award is exercised, vests or expires, as determined by the Committee.  Such
Dividend Equivalent Rights shall be converted to cash or additional Shares by
such formula and at such time and subject to such limitation as may be
determined by the Committee.  With respect to Dividend Equivalent Rights granted
with respect to Options intended to be qualified performance-based compensation
for purposes of Section 162(m) of the Code, such Dividend Equivalent Rights
shall be payable regardless of whether such Option is exercised.  If a Dividend
Equivalent Right is granted in respect of another Award hereunder, then, unless
otherwise stated in the Award Agreement, in no event shall the Dividend
Equivalent Right be in effect for a period beyond the time during which the
applicable portion of the underlying Award is in effect.

 

8.2                                 Certain Terms.

 

(a)                             The term of a Dividend Equivalent Right shall be
set by the Committee in its discretion.

 

(b)                            Unless otherwise determined by the Committee,
except as contemplated by Section 8.4, a Dividend Equivalent Right is
exercisable or payable only while the Participant is an Eligible Person.

 

(c)                             Payment of the amount determined in accordance
with Section 8.1 shall be in cash, in Common Stock or a combination of the both,
as determined by the Committee.

 

(d)                            The Committee may impose such employment-related
conditions on the grant of a Dividend Equivalent Right as it deems appropriate
in its discretion.

 

8.3                                 Other Types of Dividend Equivalent Rights.

 

The Committee may establish a program under which Dividend Equivalent Rights of
a type whether or not described in the foregoing provisions of this Section 8
may be granted to Participants.

 

15

--------------------------------------------------------------------------------


 

For example, and without limitation, the Committee may grant a dividend
equivalent right in respect of each Share subject to an Option or with respect
to a Phantom Share, which right would consist of the right (subject to
Section 8.4) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.

 

8.4                                 Deferral.

 

The Committee may establish a program (taking into account, without limitation,
the possible application of Section 409A of the Code, as the Committee may deem
appropriate) under which Participants (i) will have Phantom Shares credited,
subject to the terms of Sections 7.4 and 7.5 as though directly applicable with
respect thereto, upon the granting of Dividend Equivalent Rights, or (ii) will
have payments with respect to Dividend Equivalent Rights deferred.  In the case
of the foregoing clause (ii), such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts, and, if
permitted by the Committee, provisions under which Participants may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.

 

9. OTHER EQUITY-BASED AWARDS

 

The Committee shall have the right (i) to grant other Awards based upon the
Common Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain
conditions, the grant of convertible preferred shares, convertible debentures
and other exchangeable or redeemable securities or equity interests, and the
grant of stock appreciation rights, (ii) to grant limited-partnership or any
other membership or ownership interests (which may be expressed as units or
otherwise) in a Subsidiary or operating or other partnership (or other affiliate
of the Company), with any Shares being issued in connection with the conversion
of (or other distribution on account of) an interest granted under the authority
of this clause (ii) to be subject, for the avoidance of doubt, to Section 4 and
the other provisions of the Plan, and (iii) to grant Awards valued by reference
to book value, fair value or performance parameters relative to the Company or
any Subsidiary or group of Subsidiaries.

 

10. PERFORMANCE GOALS.

 

The Committee, in its discretion, (i) may establish one or more performance
goals as a precondition to the issuance or vesting of Awards, and (ii) may
provide, in connection with the establishment of the performance goals, for
predetermined Awards to those Participants (who continue to meet all applicable
eligibility requirements) with respect to whom the applicable performance goals
are satisfied.  In the case of any grant intended to qualify as performance
based compensation under Section 162(m) of the Code (including, for these
purposes, grants constituting performance based compensation, as determined
without regard to certain shareholder approval and disclosure requirements by
virtue of an applicable transition rule), the Committee (i) may use one or a
combination of the performance goals set forth in Exhibit B; and (ii) may
establish other goals (with shareholder approval of other types of goals)
intended to be performance goals as contemplated by Section 162(m) of the Code
and the regulations thereunder.

 

11. TAX WITHHOLDING.

 

11.1                           In General.

 

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding determined by the Committee to be required by
law.  Without limiting the

 

16

--------------------------------------------------------------------------------


 

generality of the foregoing, the Committee may, in its discretion, require the
Participant to pay to the Company at such time as the Committee determines the
amount that the Committee deems necessary to satisfy the Company’s obligation to
withhold federal, state or local income or other taxes incurred by reason of
(i) the exercise of any Option, (ii) the lapsing of any restrictions applicable
to any Restricted Stock, (iii) the receipt of a distribution in respect of
Phantom Shares or Dividend Equivalent Rights or (iv) any other applicable
income-recognition event (for example, an election under Section 83(b) of the
Code).

 

11.2                           Share Withholding.

 

(a)                             Upon exercise of an Option, the Optionee may, if
approved by the Committee in its discretion, make a written election to have
Shares then issued withheld by the Company from the Shares otherwise to be
received, or to deliver previously owned Shares, in order to satisfy the
liability for such withholding taxes.  In the event that the Optionee makes, and
the Committee permits, such an election, the number of Shares so withheld or
delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.  Where the exercise of
an Option does not give rise to an obligation by the Company to withhold
federal, state or local income or other taxes on the date of exercise, but may
give rise to such an obligation in the future, the Committee may, in its
discretion, make such arrangements and impose such requirements as it deems
necessary or appropriate.

 

(b)                            Upon lapsing of restrictions on Restricted Stock
(or other income-recognition event), the Grantee may, if approved by the
Committee in its discretion, make a written election to have Shares withheld by
the Company from the Shares otherwise to be released from restriction, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes.  In the event that
the Grantee makes, and the Committee permits, such an election, the number of
Shares so withheld or delivered shall have an aggregate Fair Market Value on the
date of exercise sufficient to satisfy the applicable withholding taxes.

 

(c)                             Upon the making of a distribution in respect of
Phantom Shares or Dividend Equivalent Rights, the Grantee may, if approved by
the Committee in its discretion, make a written election to have amounts (which
may include Shares) withheld by the Company from the distribution otherwise to
be made, or to deliver previously owned Shares (not subject to restrictions
hereunder), in order to satisfy the liability for such withholding taxes.  In
the event that the Grantee makes, and the Committee permits, such an election,
any Shares so withheld or delivered shall have an aggregate Fair Market Value on
the date of exercise sufficient to satisfy the applicable withholding taxes.

 

11.3                           Withholding Required.

 

Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Committee shall be a condition precedent to the Company’s
obligation as may otherwise be provided hereunder to provide Shares to the
Participant and to the release of any restrictions as may otherwise be provided
hereunder, as applicable; and the applicable Option, Restricted Stock, Phantom
Shares or Dividend Equivalent Rights shall be forfeited upon the failure of the
Participant to satisfy such requirements with respect to, as applicable, (i) the
exercise of the Option, (ii) the lapsing of restrictions on the Restricted Stock
(or other income-recognition event) or (iii) distributions in respect of any
Phantom Share or Dividend Equivalent Right.

 

17

--------------------------------------------------------------------------------


 

12. REGULATIONS AND APPROVALS.

 

(a)                             The obligation of the Company to sell Shares
with respect to an Award granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(b)                            The Committee may make such changes to the Plan
as may be necessary or appropriate to comply with the rules and regulations of
any government authority or to obtain tax benefits applicable to an Award.

 

(c)                             Each grant of Options, Restricted Stock, Phantom
Shares (or issuance of Shares in respect thereof) or Dividend Equivalent Rights
(or issuance of Shares in respect thereof), or other Award under Section 9 (or
issuance of Shares in respect thereof), is subject to the requirement that, if
at any time the Committee determines, in its discretion, that the listing,
registration or qualification of Shares issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of Options,
Shares of Restricted Stock, Phantom Shares, Dividend Equivalent Rights, other
Awards or other Shares, no payment shall be made, or Phantom Shares or Shares
issued or grant of Restricted Stock or other Award made, in whole or in part,
unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions in a manner acceptable to the
Committee.

 

(d)                            In the event that the disposition of stock
acquired pursuant to the Plan is not covered by a then current registration
statement under the Securities Act, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required under the Securities Act, and the Committee may require any individual
receiving Shares pursuant to the Plan, as a condition precedent to receipt of
such Shares, to represent to the Company in writing that such Shares are
acquired for investment only and not with a view to distribution and that such
Shares will be disposed of only if registered for sale under the Securities Act
or if there is an available exemption for such disposition.

 

(e)                             Notwithstanding any other provision of the Plan,
the Company shall not be required to take or permit any action under the Plan or
any Award Agreement which, in the good-faith determination of the Company, would
result in a material risk of a violation by the Company of Section 13(k) of the
Exchange Act.

 

13. INTERPRETATION AND AMENDMENTS; OTHER RULES.

 

The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate.  Without limiting
the generality of the foregoing, the Committee may (i) determine the extent, if
any, to which Options, Phantom Shares or Shares (whether or not Shares of
Restricted Stock) or Dividend Equivalent Rights shall be forfeited (whether or
not such forfeiture is expressly contemplated hereunder); (ii) interpret the
Plan and the Award Agreements hereunder, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee’s interpretation shall
not be entitled to deference on and after a Change in Control except to the
extent that such interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control; and (iii) take any other actions and make any other determinations
or decisions that it deems necessary or appropriate in connection with the Plan
or the administration or interpretation thereof.  In the event of any dispute or
disagreement as to the interpretation of the Plan or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan, the decision of the Committee, except as provided in clause (ii) of
the foregoing sentence, shall be final and binding upon all persons.  The
Committee may, in its discretion, delegate the authority and

 

18

--------------------------------------------------------------------------------


 

responsibility to act pursuant to the Plan with respect to ministerial
administrative matters, which actions shall at all times be subject to the
supervision of the Committee, and the actions of such a delegee in accordance
with the foregoing shall be considered the actions of the Committee hereunder. 
Unless otherwise expressly provided hereunder, the Committee, with respect to
any grant, may exercise its discretion hereunder at the time of the Award or
thereafter.  The Board may amend the Plan as it shall deem advisable, except
that no amendment may adversely affect a Participant with respect to an Award
previously granted unless such amendments are required in order to comply with
applicable laws; provided, however, that the Plan may not be amended without
shareholder approval in any case in which amendment in the absence of
shareholder approval would cause the Plan to fail to comply with any applicable
legal requirement or applicable exchange or similar rule.

 

14. CHANGES IN CAPITAL STRUCTURE.

 

(a)                             If (i) the Company or its Subsidiaries shall at
any time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or its Subsidiaries or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization or other similar change in the
capital structure of the Company or its Subsidiaries, or any distribution to
holders of Common Stock other than cash dividends, shall occur or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Awards, then:

 


(X)  THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE MADE SUBJECT TO OPTIONS
AND DIVIDEND EQUIVALENT RIGHTS UNDER THE PLAN, THE MAXIMUM AGGREGATE NUMBER AND
KIND OF SHARES OF RESTRICTED STOCK THAT MAY BE GRANTED UNDER THE PLAN, THE
MAXIMUM AGGREGATE NUMBER OF PHANTOM SHARES AND OTHER AWARDS WHICH MAY BE GRANTED
UNDER THE PLAN MAY BE APPROPRIATELY ADJUSTED BY THE COMMITTEE IN ITS DISCRETION;
AND


 


(Y) THE COMMITTEE MAY TAKE ANY SUCH ACTION AS IN ITS DISCRETION SHALL BE
NECESSARY TO MAINTAIN EACH PARTICIPANTS’ RIGHTS HEREUNDER (INCLUDING UNDER THEIR
AWARD AGREEMENTS) WITH RESPECT TO OPTIONS, PHANTOM SHARES AND DIVIDEND
EQUIVALENT RIGHTS (AND, AS APPROPRIATE, OTHER AWARDS UNDER SECTION 9), SO THAT
THEY ARE SUBSTANTIALLY PROPORTIONATE TO THE RIGHTS EXISTING IN SUCH OPTIONS,
PHANTOM SHARES AND DIVIDEND EQUIVALENT RIGHTS (AND OTHER AWARDS UNDER SECTION 9)
PRIOR TO SUCH EVENT, INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS IN (A) THE
NUMBER OF OPTIONS, PHANTOM SHARES AND DIVIDEND EQUIVALENT RIGHTS (AND OTHER
AWARDS UNDER SECTION 9) GRANTED, (B) THE NUMBER AND KIND OF SHARES OR OTHER
PROPERTY TO BE DISTRIBUTED IN RESPECT OF OPTIONS, PHANTOM SHARES AND DIVIDEND
EQUIVALENT RIGHTS (AND OTHER AWARDS UNDER SECTION 9 AS APPLICABLE), (C) THE
OPTION PRICE AND PHANTOM SHARE VALUE, AND (D) PERFORMANCE-BASED CRITERIA
ESTABLISHED IN CONNECTION WITH AWARDS; PROVIDED THAT, IN THE DISCRETION OF THE
COMMITTEE, THE FOREGOING CLAUSE (D) MAY ALSO BE APPLIED IN THE CASE OF ANY EVENT
RELATING TO A SUBSIDIARY IF THE EVENT WOULD HAVE BEEN COVERED UNDER THIS
SECTION 14(A) HAD THE EVENT RELATED TO THE COMPANY.


 

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 4
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Committee in its discretion.

 

(b)                            Any Shares or other securities distributed to a
Grantee with respect to Restricted Stock or otherwise issued in substitution of
Restricted Stock shall be subject to the restrictions and

 

19

--------------------------------------------------------------------------------


 

requirements imposed by Section 6, including depositing the certificates
therefor with the Company together with a stock power and bearing a legend as
provided in Section 6.2(a).

 

(c)                             If the Company shall be consolidated or merged
with another corporation or other entity, each Grantee who has received
Restricted Stock that is then subject to restrictions imposed by
Section 6.3(a) may be required to deposit with the successor corporation the
certificates, if any, for the stock or securities or the other property that the
Grantee is entitled to receive by reason of ownership of Restricted Stock in a
manner consistent with Section 6.2(b), and such stock, securities or other
property shall become subject to the restrictions and requirements imposed by
Section 6.3(a), and the certificates therefor or other evidence thereof shall
bear a legend similar in form and substance to the legend set forth in
Section 6.2(a).

 

(d)                            If a Change in Control shall occur, then the
Committee, as constituted immediately before the Change in Control, may make
such adjustments as it, in its discretion, determines are necessary or
appropriate in light of the Change in Control, provided that the Committee
determines that such adjustments do not have an adverse economic impact on the
Participant as determined at the time of the adjustments.

 

(e)                             The judgment of the Committee with respect to
any matter referred to in this Section 13 shall be conclusive and binding upon
each Participant without the need for any amendment to the Plan.

 

15. MISCELLANEOUS.

 

15.1                           No Rights to Employment or Other Service.

 

Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries and its shareholders to terminate the individual’s
employment or other service at any time.

 

15.2                           Right of First Refusal; Right of Repurchase.

 

At the time of grant, the Committee may provide in connection with any grant
made under the Plan that Shares received hereunder shall be subject to a right
of first refusal pursuant to which the Company shall be entitled to purchase
such Shares in the event of a prospective sale of the Shares, subject to such
terms and conditions as the Committee may specify at the time of grant or (if
permitted by the Award Agreement) thereafter, and to a right of repurchase,
pursuant to which the Company shall be entitled to purchase such Shares at a
price determined by, or under a formula set by, the Committee at the time of
grant or (if permitted by the Award Agreement) thereafter.

 

15.3                           No Fiduciary Relationship.

 

Nothing contained in the Plan (including without limitation Sections 7.5(c) and
8.4), and no action taken pursuant to the provisions of the Plan, shall create
or shall be construed to create a trust of any kind, or a fiduciary relationship
between the Company or its Subsidiaries, or their officers or the Committee, on
the one hand, and the Participant, the Company, its Subsidiaries or any other
person or entity, on the other.

 

20

--------------------------------------------------------------------------------


 

15.4                           No Fund Created.

 

Any and all payments hereunder to any Participant under the Plan shall be made
from the general funds of the Company (or, if applicable, a Participating
Company), no special or separate fund shall be established or other segregation
of assets made to assure such payments, and the Phantom Shares (including for
purposes of this Section 15.4 any accounts established to facilitate the
implementation of Section 7.4(c)) and any other similar devices issued hereunder
to account for Plan obligations do not constitute Common Stock and shall not be
treated as (or as giving rise to) property or as a trust fund of any kind;
provided, however, that the Company may establish a mere bookkeeping reserve to
meet its obligations hereunder or a trust or other funding vehicle that would
not cause the Plan to be deemed to be funded for tax purposes or for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended.  The
obligations of the Company under the Plan are unsecured and constitute a mere
promise by the Company to make benefit payments in the future and, to the extent
that any person acquires a right to receive payments under the Plan from the
Company, such right shall be no greater than the right of a general unsecured
creditor of the Company.  (If any affiliate of the Company is or is made
responsible with respect to any Awards, the foregoing sentence shall apply with
respect to such affiliate.)  Without limiting the foregoing, Phantom Shares and
any other similar devices issued hereunder to account for Plan obligations are
solely a device for the measurement and determination of the amounts to be paid
to a Grantee under the Plan, and each Grantee’s right in the Phantom Shares and
any such other devices is limited to the right to receive payment, if any, as
may herein be provided.

 

15.5                           Notices.

 

All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company.  Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 15.5.

 

15.6                           Exculpation and Indemnification.

 

The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law.

 

15.7                           Captions.

 

The use of captions in this Plan is for convenience.  The captions are not
intended to provide substantive rights.

 

15.8                           Governing Law.

 

THE PLAN SHALL BE GOVERNED BY THE LAWS OF MARYLAND WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOALS

 

(i) 7% FFO growth.

 

(ii) 10% total return to shareholders.

 

(iii) Total return to shareholders in the top one-third of the “peer group”.

 

For purposes of this Exhibit A, “peer group” shall be a group of approximately
20 to 25 office REITs as determined by the Board at the time an Award is
granted.  Such “peer group” may not change with respect to any particular Award.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE GOALS

 

Performance-Based Awards intended to qualify as “performance based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee.  Performance Criteria
may (but need not) be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.

 

“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Subsidiary or any
division or operating unit thereof:

 

(i)                                     pre-tax income,

 

(ii)                                  after-tax income,

 

(iii)                               net income (meaning net income as reflected
in the Company’s financial reports for the applicable period, on an aggregate,
diluted and/or per share basis),

 

(iv)                              operating income,

 

(v)                                 cash flow,

 

(vi)                              earnings per share,

 

(vii)                           return on equity,

 

(viii)                        return on invested capital or assets,

 

(ix)                                cash and/or funds available for
distribution,

 

(x)                                   appreciation in the fair market value of
the Common Stock,

 

(xi)                                return on investment,

 

(xii)                             total return to shareholders,

 

(xiii)                          net earnings growth,

 

(xiv)                         stock appreciation (meaning an increase in the
price or value of the Common Stock after the date of grant of an award and
during the applicable period),

 

(xv)                            related return ratios,

 

(xvi)                         increase in revenues,

 

(xvii)                      net earnings,

 

23

--------------------------------------------------------------------------------


 

(xviii)

changes (or the absence of changes) in the per share or aggregate market price
of the Company’s Common Stock,

 

 

(xix)

number of securities sold,

 

 

(xx)

earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
Company’s financial reports for the applicable period,

 

 

(xxi)

total revenue growth (meaning the increase in total revenues after the date of
grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period),

 

 

(xxii)

the Company’s published ranking against its peer group of real estate investment
trusts based on total shareholder return, and

 

 

(xxiii)

FFO.

 

 

Performance Goals may be absolute amounts or percentages of amounts or may be
relative to the performance of other companies or of indexes.

 

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to shareholders.

 

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance Goals, for each
fiscal year of the Company, the Committee may provide for objectively
determinable adjustments, as determined in accordance with GAAP, to any of the
Performance Criteria described above for one or more of the items of gain, loss,
profit or expense: (A) determined to be extraordinary or unusual in nature or
infrequent in occurrence, (B) related to the disposal of a segment of a
business, (C) related to a change in accounting principle under GAAP,
(D) related to discontinued operations that do not qualify as a segment of a
business under GAAP, and (E) attributable to the business operations of any
entity acquired by the Company during the fiscal year.

 

24

--------------------------------------------------------------------------------